Citation Nr: 0414949	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  99-01 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
postoperative residuals of a ganglion cyst of the right 
wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel







INTRODUCTION

The appellant served on active duty from September 1979 to 
May 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In an October 1992 decision by the United States 
Court of Veterans Appeals, now the United States Court of 
Appeals for Veterans Claims (Court), the Court remanded the 
issue of service connection for a ganglion of the right wrist 
to the Board.  In April 1998 the Board granted service 
connection for a ganglion of the right wrist. In a May 1998 
rating action, the RO implemented the Board's decision and 
assigned a non-compensable rating.  The veteran appealed the 
non-compensable rating.  This issue was remanded in June 2000 
and July 2001 for further development.  That development 
having been completed, this claim now returns before the 
Board.


FINDINGS OF FACT

1.  Effective from September 29, 1989 to September 7, 1998 
the postoperative residuals, excision of a ganglion cyst of 
the right wrist, were manifested by pain and slight 
limitation of motion.

2.  Effective from September 8, 1998 the postoperative 
residuals, excision of a ganglion cyst of the right wrist, 
are manifested by subjective complaints of pain and flare-
ups, with no objective findings, and full range of motion.


CONCLUSION OF LAW

1.  Effective from September 29, 1989 to September 7, 1998 
the criteria for a 10 percent rating for the veteran's 
service connected postoperative residuals excision of a 
ganglion cyst of the right wrist were met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. Part 4, 4.7, Diagnostic Codes 
7803 (1998) and 5215 (2003).

2.  Effective from September 8, 1998 the criteria for a 10 
percent rating for the veteran's service connected 
postoperative residuals excision of a ganglion cyst of the 
right wrist have not been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. Part 4, Diagnostic Codes 7801, 7803, 7804, 
7805 (2001) (2003) and 5215 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ , Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi,  17 Vet. App. 412 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice must be provided to a claimant before 
the initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The VA 
General Counsel has held this latter requirement to tell the 
claimant to provide any evidence is dictum and not binding on 
the VA.  See VA OPGCPREC 1-2004.

In this regard, the veteran was notified of the VCAA and what 
evidence the VA would obtain in August 2001 and July 2003 
letters.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  He was also informed of the law and regulations and 
the criteria necessary to establish his claim in the 
supplemental statement of the case dated March 2004.  All 
available records have been obtained and associated with the 
claims folder.  The veteran has been provided with a VA 
examination, to assess his level of disability.  

The Board notes that the VCAA letters were mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the holding in the Pelegrini case and the 
appellant has not been specifically informed to provide any 
evidence in his possession that pertains to the claim as set 
forth in 38 C.F.R. § 3.159(b)(1).  The Board, however, finds 
that in the instant case the veteran has not been prejudiced 
by this defect.  In this regard, the Board notes the veteran 
was provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  The 
veteran indicated, in a statement received in July 2003, that 
he had no further evidence to submit.  No additional evidence 
appears forthcoming.  Therefore, under the circumstances, the 
Board finds that any error in the chronological 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

Service medical records show that the veteran was treated for 
bilateral ganglion cysts of the wrists while in service.  

He was hospitalized at a VA facility in September 1988 at 
which time he underwent an excision of the ganglion of the 
right wrist

VA medical records show that the veteran was seen from 1989 
to 1998 periodically for pain in his right wrist.  The 
veteran was seen at a VA outpatient clinic in October 1993 
for right wrist pain at the site of surgical removal of the 
ganglion

A VA examination was conducted June 1993.  At that time the 
veteran complained of intermittent pain in the right wrist.  
The examination showed pain on palpitation over the right 
wrist scar.  He had 20 degrees of radial deviation, 40 
degrees of ulnar deviation, 70 degrees of palmer flexion, and 
65 degrees of dorsiflexion.  X-rays showed no abnormality.  
The diagnoses included recurrent right wrist ganglion, status 
post excision.

He was seen in August 1995 at VA and private facilities for 
facility for bilateral wrist pain.  There was a history of 
carpal tunnel syndrome.  Workman Compensation records reflect 
that the veteran injured his right wrist in August 1995 while 
lifting objects at work.  Subsequently he was seen 
intermittently for right wrist pain.  An October 1997 private 
medical report reflects that an electromyogram showed no 
abnormality.  The veteran was unable to tolerate nerve 
conduction studies.

In April 1998 the Board granted service connection for a 
ganglion of the right wrist. In a May 1998 rating action, the 
RO implemented the Board's decision and assigned a non-
compensable rating effective from September 29, 1989.  

Social Security records show that the veteran was found to be 
disabled due to primary diagnoses unrelated to any wrist 
condition.  

VA examination was conducted on September 8, 1998.  The 
clinical history noted bilateral ganglion cysts, and an 
intercurrent on the job lifting injury to his wrists in 
December 1995.  The veteran reported current complaints of 
aching in his wrist two to three times a month after using a 
shovel or mallet.  The examination showed a normal contour of 
the right wrist.  There was an old healed incision on the 
dorsum of the right wrist.  There appeared to be a very small 
cyst in maximum dorsiflexion of the right wrist.  There was 
no localized tenderness and Tinel and Phalen sign were 
negative.  He was able to make a tight fist.  He had full 
painless range of motion.  His sensation and circulation were 
intact.  He had excellent functions of pinch, hook, and 
grasp.  His grip strength was excellent.  X-rays showed no 
abnormality.  The diagnosis was status postoperative 
excision, ganglion cyst, right wrist.

From 1999 to 2001 the veteran received intermittent treatment 
for bilateral wrist pain at VA and private facilities.  His 
symptoms were primarily diagnosed as carpal tunnel syndrome.  
June 1999 VA outpatient treatment records show and assessment 
of wrist pain by history.  

Report dated June 2000 showed that the veteran was treated 
for carpal tunnel syndrome which was associated with 
decreased strength of the hands, numbness, tingling, and 
pain.  The assessment showed wrist pain by history, carpal 
tunnel syndrome by history.  The examiner at that time 
reported that the veteran had several significant problems 
with his wrists which started in service, and that the 
veteran should refrain from doing any activity that involved 
repetitive movement.

An August 2000 private report noted that the veteran was 
having numbness on the dorsum of the hands on both sides, 
especially the right side.  The examiner noted no tender 
muscles, but indicated that the veteran was having a lot of 
the manifestations of tendonitis, and an early arthritis 
could not be ruled out as well.

The report of a VA examination dated August 2000 indicates 
that, at that time, the veteran complained that the grip in 
his right hand was weak, and that he would frequently drop 
objects.  He also complained that if he has to write for over 
10 minutes, he experiences a throbbing pain on the dorsum of 
his right wrist and hand.  He reported no history of a 
recurrence of a cyst on the dorsum of the right hand.  The 
veteran indicates that, over the past few years, he has 
complained of some throbbing pain on the dorsum of his right 
hand, as well as numbness and tingling on the dorsum of his 
right hand.  

Upon examination, the right hand and wrist had a normal 
contour and there was no evidence of any swelling or cyst 
about the right wrist.  There was an old healed transverse 
incision on the dorsum of the right wrist which was 
nontender.  There was no evidence of any interosseous muscle 
atrophy.  There was no localized tenderness about the right 
wrist or dorsum of the hand.  The veteran was able to make a 
tight fist and had excellent grip strength in the right hand.  
He had excellent functions of pinprick and grasp.  He had a 
full range of motion about the right wrist and all the 
smaller joints of the fingers of the right hand.  The 
circulation and sensation were both intact in the right hand 
and wrist, but the veteran had a subjective complaint of some 
numbness on the dorsum of the right hand.  The motion of the 
veteran's right wrist was dorsiflexion of 70 degrees, palmar 
flexion of 80 degrees, ulnar deviation of 45 degrees, and 
radial deviation of 20 degrees.  The veteran was diagnosed as 
status postoperative excision of a ganglionic cyst of the 
right wrist.  An X-ray of the veteran's right wrist taken at 
that time was completely negative.

Private medical records dated April 2001 show that the 
veteran was treated for complaints of excessive pain in the 
hands and the wrists.  Clinical impression was of right wrist 
sprain. April 2001 x-rays of the right hand showed 
degenerative joint disease of the metacarpophalangeal joint 
of the thumb.  

Private medical records dated June 2001 shows that the 
veteran was treated for complaints of right wrist pain as a 
result of lifting heavy bags of laundry 5 days prior.  The 
examination showed negative swelling of the right wrist, full 
range of motion, and intact sensation.  The assessment was of 
strain, contusion, and/or possible fracture.  Radiological 
report was negative.  

A VA examination was conducted in September 2003.  The 
veteran's past history was noted.  The veteran stated that he 
hurt his wrists at work in December 1995, subsequent to his 
service, when he was attempting to lift crates of soda.

At present, the veteran was employed in landscaping, cutting 
grass, planting flowers, and trimming hedges.  The veteran 
noted that he had previously been employed at a fast food 
restaurant.

The veteran complained of a throbbing pain in his wrist that 
occurred primarily at night, and gave him difficulty 
sleeping.  It was noted that he was presently employed in 
landscaping, and that he would experience throbbing pain 
after raking leaves and mowing grass for a prolonged period 
of time.  The veteran stated that if he wrote more than one 
page at a time, his right hand would start cramping.

The veteran complained of flare-ups of pain in his right 
wrist every three to four months, which could last up to 
three days at a time.  He indicated that, during these flare-
ups, he was unable to work, and would wear his splint.  
Examination of his right wrist revealed an old healed 
transverse incision on the dorsum of the wrist which was 
approximately 4 cm long.  There was no evidence of any 
swelling and no localized tenderness about the wrist or 
dorsum of the hand.  Both hands were equally callused.  There 
was no evidence of a Tinel's sign at the wrist and his 
Pahlen's test was normal.  He was able to make a tight fist, 
and grip strength in his right hand was excellent.  He had a 
full range of motion about the right wrist, and all the 
smaller joints of the fingers of the right hand.  There was 
no evidence of pain, fatigue, weakened movement, or lack of 
coordination.  He had excellent functions of pinch, hook, and 
grasp.  The strength in his right wrist and hand was 5/5, and 
there was no evidence of tendonitis about the wrist or hand.  
The radiological report of the right wrist was normal.  The 
examiner stated that there were no orthopedic objective 
findings to explain why this veteran experienced flare-ups.

The veteran's Vocational and Rehabilitation folder covers the 
period from 1998 to 2002.  These records show that his 
primary disabilities were bilateral carpal tunnel syndrome 
and psychiatric problems.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2003).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran is right-handed, so his right wrist condition 
involves his major upper extremity.  See 38 C.F.R. § 4.69 
(2003).

The veteran has been assigned a noncompensable rating under 
Diagnostic Code 5215.  Diagnostic Code 5215 pertains to 
limitation of motion of the wrist.  For either the major or 
the minor arm, where dorsiflexion is less than 15 degrees, or 
palmar flexion is limited in line with the forearm, a 10 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5215 (2003).

Favorable ankylosis of the wrist of the major arm, in 20 
degrees to 30 degrees dorsiflexion, is assigned a 30 percent 
disability rating.  Ankylosis of the wrist of the major arm, 
in any other position except favorable, warrants a 40 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5214 
(2003). 

Full range of motion of the wrist is measured from 0 degrees 
to 70 degrees in dorsiflexion; from 0 degrees to 80 degrees 
in palmar flexion; from 0 degrees to 45 degrees in ulnar 
deviation; and from 0 degrees to 20 degrees in radial 
deviation. 38 C.F.R. § 4.71, Plate I (2003).

A 10 percent rating for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly nourished, with repeated ulceration, that they 
be tender and painful on objective demonstration, or that 
they produce limitation of function of the affected body 
part. 38 C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7803, 7804, 
7805.

Effective August 30, 2002, the rating criteria for scars were 
revised. 67 Fed. Reg. 49590 (2002) (codified at 38 C.F.R. § 
4.118). 

Under the revised rating criteria, Diagnostic Code 7801 
provides for the evaluation of scars, other than head, face, 
or neck, that are deep or that cause limited motion. When the 
area of the scar exceeds 12 square inches (77 sq. cm.) a 
rating of 20 percent is provided. When the area of the scar 
exceeds 6 square inches (39 sq. cm.), a rating of 10 percent 
is provided.

Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part. Note (2): A deep scar 
is one associated with underlying soft tissue damage.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial and unstable scars.

Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar. 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

Diagnostic Code 7804 provides a 10 percent rating for 
superficial and painful scars on examination.

Note (1): A superficial scar is one not associated with 
underlying soft tissue damage. Note (2): In this case, a 10- 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation. (See 38 C.F.R. § 4.68 of 
this part on the amputation rule.)

Diagnostic Code 7805 provides that other scars will be rated 
based on limitation of function of affected part.

Where, as here, the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31.

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims (Court) expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the wrist.  However, 
in that regard, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

To summarize, the veteran's statements regarding the severity 
of his service-connected disabilities are deemed competent 
with regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

In this regard the medical records shows, that, following the 
1988 excision of the ganglion of the right wrist, the veteran 
was seen from 1989 to 1998 periodically for pain in his right 
wrist.  Additionally the June 1993 VA examination showed pain 
on palpitation over the right wrist scar and some slight 
limitation of motion.  The examiner did not specifically rule 
out tenderness in the scar area. Furthermore, when evaluated 
in October 1993 it was reported that there was right wrist 
pain at the site of surgical removal of the ganglion.

Although the veteran sustained a lifting injury to the right 
wrist in August 1995 while at work, the evidence does not 
indicate whether this injury aggravated his prior complaints 
or resulted in separate symptoms.  

However, the September 8, 1998 VA examination showed no 
objective pathology involving the right wrist.  The scar was 
described as healed and there was full and painless range of 
motion with no evidence of functional impairment.  

Based on this evidence the Board finds that for the period 
from September 29, 1989 to September 7, 1998 the degree of 
impairment resulting from the postoperative excision of the 
ganglion of the right wrist more nearly approximates the 
criteria for a tender and painful scar under diagnostic code 
7803 (effective prior to August 30, 2002).  38 C.F.R. § 4.7; 
Fenderson v. West, 12 Vet. App. 119 (1999).  Accordingly a 
ten percent rating is warranted.  

However, this same evidence does not support a rating in 
excess of 10 percent.  The June 1993 VA examination showed 
only slight limitation of motion with 20 degrees of radial 
deviation, 40 degrees of ulnar deviation, 70 degrees of 
palmer flexion, and 65 degrees of dorsiflexion.  The Board 
finds that the degree of functional impairment caused by the 
reported pain as set forth in the DeLuca case, when viewed in 
conjunction with the range of motion findings is included in 
the current rating.  

The final aspect of the veteran's claim to be considered is 
the correct rating from September 8, 1998 to the present.  In 
this regard, as previously discussed, the September 8, 1998 
VA examination showed no sign cant objective pathology 
involving the right wrist.  Additionally, subsequent 
treatment records reflect that the veteran was experiencing 
problems with carpal tunnel syndrome, a disability which is 
not service-connected.  Furthermore the August 2000 VA 
examination showed no objective pathology.  Although veteran 
reported numbness, the examiner indicated that the numbness 
was subjective.  Also, the veteran had a full range of motion 
about the right wrist.   There was with excellent grip 
strength.  

Similar findings were also reported during the September 2003 
VA examination.  Again he had full painless range of motion 
with excellent functions of pinch, hook, and grasp.  His grip 
strength was also described as excellent.  X-rays showed no 
abnormality.  Additionally the examiner stated that there 
were no orthopedic objective findings to explain why this 
veteran experienced flare-ups.

Based on this evidence, to include consideration of the 
Deluca case, the Board finds that subsequent to September 7, 
1998 the degree of impairment resulting form postoperative 
residuals of the excision of the ganglion of the right wrist 
does not satisfy the criteria for a compensable rating for 
scars, under the old or revised rating criteria, or 
limitation of motion.  The evidence is not equipoise.  As 
such, the doctrine of reasonable doubt is in applicable on 
this issue. 38 C.F.R. § 3.102 (West 1991).

Accordingly, the postoperative residuals of the excision of 
the ganglion of the right wrist is rated as 10 percent 
disabling from September 29, 1989 to September 7, 1998 and 
non compensable thereafter. Fenderson v. West, 12 Vet. App. 
119 (1999).  


ORDER

Entitlement to an increased 10 percent evaluation for 
postoperative residuals, ganglion cyst of the right wrist 
effective from September 29, 1989 to September 7, 1998 is 
granted subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to an increased (compensable) evaluation for 
postoperative residuals, ganglion cyst of the right wrist 
effective September 8, 1998 and thereafter is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



